                                             Case 4:17-cv-04960-HSG Document 40 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS A. HAWTHORNE,                             Case No. 17-cv-04960-HSG
                                   8                     Plaintiff,                          ORDER GRANTING SECOND
                                                                                             EXTENSION OF TIME TO FILE
                                   9               v.                                        SECOND AMENDED COMPLAINT
                                  10        A YANEZ, et al.,                                 Re: Dkt. No. 39
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Good cause being shown, Plaintiff’s request for a second extension of time to file his

                                  14   second amended complaint is GRANTED. Dkt. No. 39. If Plaintiff wishes to file a second

                                  15   amended complaint, he must file the second amended complaint by May 21, 2021. If Plaintiff

                                  16   fails to file a second amended complaint in the time provided, the first amended complaint will

                                  17   remain the operative complaint and this action will proceed on the claims found cognizable in the

                                  18   Court’s November 24, 2020 order of partial service. The Court will not reset the briefing schedule

                                  19   at this time. If Plaintiff files a second amended complaint, the Court will reset the briefing

                                  20   schedule at that time.

                                  21            Plaintiff has indicated that he plans to file a discovery request with the Court. Dkt. No. 39.

                                  22   Plaintiff should not file his discovery requests or responses with the Court. Discovery requests

                                  23   and responses normally are exchanged between the parties without any copy sent to the court. See

                                  24   Fed. R. Civ. P. 5(d) (listing discovery requests and responses that “must not” be filed with the

                                  25   court until they are used in the proceeding or the court orders otherwise). The Court generally is

                                  26   not involved in the discovery process and only becomes involved when there is a dispute between

                                  27   the parties about discovery responses that they cannot resolve themselves.

                                  28   //
                                          Case 4:17-cv-04960-HSG Document 40 Filed 03/19/21 Page 2 of 2




                                   1         This order terminates Dkt. No. 39.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 3/19/2021

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
